           Case 1:20-cv-03218-CM Document 3 Filed 05/21/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HILLARY BEST,
                               Petitioner,
                  -against-                                       20-CV-3218 (CM)

NEW YORK CITY POLICE                                             TRANSFER ORDER
DEPARTMENT SEX OFFENDER UNIT,
                               Respondent.

COLLEEN McMAHON, Chief United States District Judge:

       Petitioner Hillary Best brings this pro se petition for a writ of habeas corpus under 28

U.S.C. § 2254 challenging the constitutionality of his 2007 conviction in the New York Supreme

Court, Queens County. 1 He argues that the criminal proceedings leading to his conviction were

“jurisdictionally defective.” (ECF 1 at 4). Because Petitioner was convicted and sentenced in

Queens County, which is located in the Eastern District of New York, this action is transferred

under Local Rule 83.3 to the United States District Court for the Eastern District of New York.

       The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. The Clerk of Court is further directed to transfer this action to the United States

District Court for the Eastern District of New York. This order closes the case in the Southern

District of New York.


       1
          It is not clear that Petitioner remains in custody on this conviction. See, e.g., Fowler v.
Fischer, No. 18-CV-2769 (ER)(HBP), 2019 WL 2551766, at *3 (S.D.N.Y. May 30, 2019) (courts
of appeal “have uniformly held that the [sex offender] registration and related requirements of
these statutes do not satisfy the “in custody” requirement”), report and recommendation adopted,
2019 WL 2544472 (S.D.N.Y. June 20, 2019); Rodriguez v. Attorney General, No. 10-CV-3868,
2011 WL 519591 (S.D.N.Y. Feb. 15, 2011) (requirements of the New York State Sex Offender
Registration Act “are insufficient to render [petitioner] “in custody” for federal habeas corpus
purposes”).
               Case 1:20-cv-03218-CM Document 3 Filed 05/21/20 Page 2 of 2



         Because Petitioner has not at this time made a substantial showing of the denial of a

constitutional right, a certificate of appealability will not issue under 28 U.S.C. § 2253. 2

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:       May 21, 2020
             New York, New York

                                                                 COLLEEN McMAHON
                                                             Chief United States District Judge




         2
             Petitioner paid the $5.00 filing fee to bring this petition.
                                                      2
